Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                          Illinois Official Reports                            the accuracy and
                                                                               integrity of this
                                                                               document
                                  Appellate Court                              Date: 2019.06.03
                                                                               11:56:22 -05'00'



    Midwest Palliative Hospice & Care Center v. Beard, 2019 IL App (1st) 181321



Appellate Court      MIDWEST PALLIATIVE HOSPICE AND CARE CENTER,
Caption              Plaintiff-Appellant, v. CONSTANCE BEARD, as Director of
                     Revenue, and THE ILLINOIS DEPARTMENT OF REVENUE,
                     Defendants-Appellees.



District & No.       First District, First Division
                     Docket No. 1-18-1321



Filed                February 25, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 17-L-50714; the
Review               Hon. Daniel J. Kubasiak, Judge, presiding.



Judgment             Circuit court judgment           affirmed.   Department   of    Revenue
                     determination affirmed.


Counsel on           Michael J. Wynne, Jennifer C. Waryjas, and Douglas A. Wick, of
Appeal               Jones Day, of Chicago, for appellant.

                     Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                     Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                     counsel), for appellees.
     Panel                     JUSTICE GRIFFIN delivered the judgment of the court, with opinion.
                               Justices Pierce and Walker concurred in the judgment and opinion.


                                                OPINION

¶1         This case concerns the property tax status of an inpatient hospice care center. The hospice
       care center filed an application for tax-exempt status on the basis that it is a charitable
       institution. The Illinois Department of Revenue denied a property tax exemption to the care
       center, finding that it failed to meet its burden to demonstrate by clear and convincing evidence
       that the property was being put to an exclusively charitable use. The hospice care center filed a
       complaint for administrative review. On administrative review, the circuit court affirmed the
       Department of Revenue’s determination. The care center appeals, and we affirm the circuit
       court’s judgment and affirm the Department of Revenue’s decision to deny the application for
       an exemption.

¶2                                          I. BACKGROUND
¶3         Plaintiff Midwest Palliative Hospice and Care Center (Midwest) operates a large
       end-of-life care facility in Glenview, Illinois. In 2008, Midwest operated a palliative care
       center on a 4.1-acre parcel of property in order to provide palliative care for patients and
       provide services to their families. The property was designated as tax exempt after the
       Department of Revenue entered into an agreement with Midwest granting it a 91.9% charitable
       property tax exemption for the property.
¶4         In 2011, Midwest began the construction of an inpatient hospice center pavilion on the
       same property as the palliative care center. Midwest previously offered in-home hospice care
       but sought to offer inpatient care because, among other reasons, it saw a need for providing
       end-of-life care for patients who could not be adequately cared for in their homes. In the
       hospice care pavilion, Midwest provides terminally ill patients with the interconnected
       network of professionals needed to provide proper end-of-life care.
¶5         Midwest filed an application for a charitable property tax exemption for the 2013 tax year
       for the property that houses both the palliative care center and the hospice care pavilion. The
       defendant in this case, the Department of Revenue, found that, while the palliative care center
       remained property-tax exempt, the hospice care pavilion was not. Accordingly, the
       Department of Revenue denied Midwest’s application for a charitable property tax exemption.
       The matter proceeded to an administrative hearing.
¶6         At the administrative hearing before the Department of Revenue, Midwest produced
       evidence about its endeavors with the aim of convincing the administrative law judge that it
       was entitled to a charitable property tax exemption. The parties entered into certain stipulations
       and, according to the administrative law judge, “the only issue [was] whether the Pavilion was
       used for charitable purposes in 2013.” Several witnesses testified at the hearing and exhibits
       were introduced about Midwest’s mission and its financial and operational endeavors.
¶7         For income tax purposes, Midwest is classified as a 501(c)(3) organization (26 U.S.C.
       § 501(c)(3) (2012)). Midwest’s bylaws provide that its purposes are “exclusively charitable,”
       and its articles of incorporation provide that its earnings cannot benefit any person. The articles


                                                    -2-
       of incorporation further provide that Midwest cannot discriminate against protected classes in
       conducting its operations and that it must admit patients that meet the applicable admission
       criteria without regard to the prospective patient’s ability to pay, meaning that it does not turn
       away patients that lack insurance or government program coverage.
¶8          As part of its mission, Midwest provides adult bereavement services, counseling and
       support services to children, and a camp for grieving children and teenagers. Midwest trains
       volunteers to provide vigil support and companionship to families and patients, and its
       volunteers provide comfort services and goods for suffering patients. Midwest also trains
       medical students, free of charge, in providing hospice services, which it claims helps to supply
       appropriately trained physicians for palliative and hospice patients in the Chicagoland area.
¶9          To further its position that the hospice pavilion should be a property-tax-exempt charitable
       institution, Midwest pointed out at the administrative hearing that its hospice care pavilion is
       on the same plot of land as the tax-exempt palliative care center, is owned by the same entity,
       and operates under the same charitable principles. The patient population is essentially the
       same with the only real difference between the two divisions being that the care is delivered at
       a different space on the property depending on the phase of care called for by the patient’s
       status. The intake procedures and financial operations of the two divisions are the same.
¶ 10        In a 32-page recommendation, the administrative law judge explained his conclusion that
       “Midwest has not demonstrated, by the presentation of testimony or through exhibits and
       argument, sufficient evidence to warrant an exemption of the Marshak pavilion from 2013 real
       estate taxes.” The administrative law judge examined the guidelines that are generally used in
       Illinois to determine whether the “exclusive charitable use” exemption applies (see generally
       Methodist Old Peoples Home v. Korzen, 39 Ill. 2d 149 (1968)) and found that Midwest had not
       demonstrated an entitlement to the tax exemption. The administrative law judge’s
       recommendation was adopted by the Department of Revenue. Midwest filed for administrative
       review in the circuit court, and the circuit court affirmed the Department of Revenue’s
       decision. Midwest now appeals to this court.

¶ 11                                          II. ANALYSIS
¶ 12       The issue in the case is whether Midwest qualifies for a property tax exemption. Resolving
       the exemption issue in this case requires a consideration of the Illinois Constitution, the
       Property Tax Code, and Illinois Supreme Court case law. An entity that seeks a charitable
       property tax exemption must demonstrate that its property is both owned by a charitable
       institution and put to an exclusively charitable use. In this case, there is no dispute that
       Midwest is a charitable institution; the question is whether the property at issue, the hospice
       care pavilion, was being used for a charitable purpose in 2013.
¶ 13       Under article IX of the Illinois Constitution, all real property is subject to taxation. Eden
       Retirement Center, Inc. v. Department of Revenue, 213 Ill. 2d 273, 285 (2004). Property taxes
       accrue on all property unless the particular property is exempted from taxation by the
       legislature. Id. The Illinois Constitution sets forth the criteria under which the General
       Assembly is permitted to grant property tax exemptions. “The General Assembly by law may
       exempt from taxation only the property of the State, units of local government and school
       districts and property used exclusively for agricultural and horticultural societies, and for
       school, religious, cemetery and charitable purposes.” Ill. Const. 1970, art. IX, § 6. Thus, the
       General Assembly is limited by the constitution in its power to grant property tax exemptions,

                                                   -3-
       and when a party seeks a charitable use exemption, the property must be “used exclusively for
       *** charitable purposes.” Id.; Comprehensive Training & Development Corp. v. County of
       Jackson, 261 Ill. App. 3d 37, 39-40 (1994).
¶ 14       In the Property Tax Code (35 ILCS 200/1-1 et seq. (West 2016)), the General Assembly
       has granted a property tax exemption to properties that are used for charitable purposes. Id.
       § 15-65. The Property Tax Code exempts property from taxation when the property is
       “actually and exclusively used for charitable or beneficent purposes, and not leased or
       otherwise used with a view to profit.” Id. The charitable exemption applies to property used by
       nonprofit health care providers so long as the property is used for charitable purposes in
       accordance with the Property Tax Code. See Oswald v. Hamer, 2018 IL 122203, ¶ 4; 35 ILCS
       200/15-86 (West 2016).
¶ 15       In Korzen, 39 Ill. 2d at 156-57, the Illinois Supreme Court set forth what has become the
       accepted framework for deciding whether property can be considered to be used exclusively
       for charitable purposes and therefore exempt from taxation under section 15-65 of the Property
       Tax Code. In Korzen, the supreme court identified the distinctive characteristics of a charitable
       institution, and Illinois courts have used those criteria as a guide to determine whether a piece
       of property and the party seeking the property tax exemption meet the statutory requirements
       to be entitled to the exemption.
                “(1) [The organization] is set up for the benefit of an indeterminate number of persons;
                (2) it has no capital, capital stock or shareholders and earns no profits or dividends;
                (3) it derives its funds primarily from public and private charity and holds those funds
                in trust for the objectives and purposes expressed in its charter; (4) it dispenses charity
                to all who need and apply for it, does not provide gain or profit in a private sense to any
                person connected with it, and does not appear to place obstacles of any character in the
                way of those who need and would avail themselves of the charitable benefits it
                dispenses; (5) the property is actually and factually used exclusively for the charitable
                purpose, regardless of any intent expressed in the organization’s charter or bylaws; and
                (6) charity use is the primary purpose for which the property is used and not a
                secondary or incidental purpose.” Riverside Medical Center v. Department of Revenue,
                342 Ill. App. 3d 603, 607 (2003) (citing Korzen, 39 Ill. 2d at 156-157).
¶ 16       There is some dispute between the parties regarding what standard of review we should
       apply. The matter arises out of an administrative proceeding and is governed by the
       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)). Generally, when an
       administrative agency’s decision involves a pure question of law, we review it de novo. Skokie
       Firefighters Union, Local 3033 v. Illinois Labor Relations Board, State Panel, 2016 IL App
       (1st) 152478, ¶ 11. When reviewing purely factual findings, the agency’s findings and
       conclusions are deemed to be prima facie true and correct and, thus, are reviewed under a
       manifest weight of the evidence standard. Id.; see also 735 ILCS 5/3-110 (West 2016). When
       an agency’s decision presents a mixed question of law and fact, it will be overturned on appeal
       only if it is clearly erroneous. Village of North Riverside v. Boron, 2016 IL App (1st) 152687,
       ¶ 14.
¶ 17       Here, as even Midwest tacitly acknowledges, we are presented with a situation where the
       administrative law judge was required to apply the law to a given set of facts. Midwest,
       however, attempts to characterize its challenge to the administrative proceedings as a
       challenge to the administrative law judge’s interpretation of statutory provisions with a

                                                    -4-
       stipulated record and undisputed facts. Midwest also argues that the matter does not invoke any
       expertise on the part of the Department of Revenue that would justify affording it any
       deference. Midwest, therefore, advocates for de novo review.
¶ 18       We reject Midwest’s characterization of the proceedings below. The issue before the
       Department of Revenue was whether Midwest met its burden to demonstrate that it used the
       hospice care pavilion exclusively for charitable purposes in 2013. That is the same issue
       presented on appeal. We disagree with Midwest’s characterization of the issue as purely a legal
       one. The case involves reviewing the parties’ submissions, assessing the import of the facts
       submitted, putting the facts through a multipart legal test, and deciding a fact-intensive
       question—whether the property is being used for charitable purposes and whether such use is
       exclusive.
¶ 19       The administrative law judge was tasked with making a decision that turns on facts:
       whether this particular institution and this particular property have the requisite factual basis to
       qualify for a statutory property tax exemption. The legal precepts must then be applied to the
       facts established at the administrative hearing, so we review the Department of Revenue’s
       decision to deny a property tax exemption under the clearly erroneous standard. Whether
       property is being used for an exclusively charitable purpose is a mixed question of law and
       fact. Meridian Village Ass’n v. Hamer, 2014 IL App (5th) 130078, ¶ 2. We review the
       Department of Revenue’s decision to deny a charitable property tax exemption under the
       clearly erroneous standard. Three Angels Broadcasting Network, Inc. v. Department of
       Revenue, 381 Ill. App. 3d 679, 693 (2008).
¶ 20       To make its decision, the Department of Revenue, through its administrative law judge
       (ALJ), assessed the Korzen factors to make a determination on whether the property was
       entitled to a charitable property tax exemption. Although the ALJ found that certain of the
       Korzen considerations tended to show that Midwest was operating as a charitable institution,
       other factors showed much more clearly that it was being run as a business enterprise, not a
       charity.
¶ 21       Midwest argues that the ALJ’s analysis is misguided in that it should have only analyzed
       the sixth Korzen factor—charitable use—because the parties stipulated that the hospice care
       pavilion was owned by a charitable institution. Relying on Provena Covenant Medical Center
       v. Department of Revenue, 236 Ill. 2d 368, 390 (2010) (superseded by statute), Midwest posits
       that the first five Korzen factors concern only whether the property is owned by a charitable
       institution. Thus, Midwest argues, those first five Korzen factors were taken out of dispute
       when the parties agreed that Midwest is owned by a charitable institution and should not have
       been considered by the ALJ.
¶ 22       We find Midwest’s argument on this point to be unpersuasive. While it is true that the ALJ
       was tasked with only determining whether the property was being put to a charitable use, it
       does not mean that the first five Korzen factors cannot be considered insofar as they relate to
       how the property is being used. See Eden, 213 Ill. 2d at 294 (affirming an ALJ’s determination
       on the question of charitable use where the ALJ considered all Korzen factors to inform the
       decision on charitable use). Even if the ALJ was not required to analyze all of the Korzen
       factors, it is clear that his decision came down to whether the property was being put to a
       charitable use—the exact question Midwest claims he was called upon to answer.
¶ 23       Moving to the merits of the ultimate issue in this case, we are called to review whether the
       Department of Revenue, through its ALJ, clearly erred when it found that Midwest failed to

                                                    -5-
       demonstrate that the hospice care pavilion was being used exclusively for charitable purposes
       in 2013. When applying for a property tax exemption, the burden is on the party seeking the
       exemption to demonstrate by clear and convincing evidence that the property is being used for
       exclusively charitable purposes. LeaderTreks, Inc. v. Department of Revenue, 385 Ill. App. 3d
       442, 451 (2008). When determining whether property is within the scope of an exemption, all
       facts are to be construed, and all debatable questions are to be resolved, in favor of taxation. Id.
       at 451-52.
¶ 24        In reviewing the financial data submitted, the ALJ observed that 0.4% of Midwest’s
       operating revenue came from charitable contributions. The overwhelming majority of its
       operating revenue came from “net patient services,” of which 88% of the revenue came from
       Medicare or Medicaid reimbursement. The ALJ took note that 94% of the revenue Midwest
       generated was from billing patients: exchanging medical services for payment, as a business.
       The ALJ explained that, in 2013, Midwest was “not devoting a substantial portion of its
       operating income to an identifiable charitable need” and, thus, he was “unable to conclude that
       the revenue received by Midwest is devoted to the general purpose of charity.”
¶ 25        As for serving the public in a charitable manner, the ALJ was not persuaded. It was the
       ALJ’s belief that “the evidence shows conclusively that the benefits derived from Midwest,
       providing palliative and hospice care services, are derived by patients with the means to pay
       for the services.” The ALJ observed that nearly all of Midwest’s operating revenue was earned
       from patient care, and he extrapolated that its primary purpose was not to provide charity but to
       serve paying customers. Similarly, the ALJ did not find that Midwest reduced the burdens on
       the government as many charitable endeavors do. Instead, the trial court noted that 88% of
       Midwest’s revenue was coming from government programs: not relieving the government of
       any burdens but receiving payment from the government in exchange for providing its
       services. According to the ALJ, Midwest is not giving something of value for free by providing
       services gratuitously to the public. It is being paid.
¶ 26        While the ALJ took note of the community-based benefits Midwest offers, like
       bereavement counseling and training medical students, it did not find the activities to be
       “charitable acts sufficient to justify a property tax exemption.” Instead, the ALJ opined that
       many of the “community benefits” actually served to benefit Midwest as a business, not as a
       charity. Midwest submitted a financial statement stating that it provided charity care to patients
       worth approximately $157,000 in 2013. However, the ALJ discounted that evidence to some
       degree, noting that it was “possibly overstated” and unsupported by documentary evidence.
       The ALJ stated that there was no specific testimony introduced at the hearing regarding either
       the number of patients receiving charity care or the dollar amount of Midwest’s charitable
       expenditures for the 2013 exemption year.
¶ 27        The ALJ also observed that, even if Midwest provided $157,000 in charitable care in 2013,
       its charitable expenditures would still represent less than 1% of the net services revenue of $30
       million it generated that year. And even if Midwest provided charitable services to 37 of its
       hospice patients, its charitable services were still only rendered for 8% of the 470 hospice
       patients it served that year. The ALJ found that, because “the disparity between the dollar
       amount of Midwest’s charity care and its ‘net patient service revenue’ is so extreme [it] would
       not be reasonable to conclude that the primary use of this property is to provide charity.” The
       ALJ concluded that the less than 1% expenditure for charitable care on the property


                                                    -6-
       “represents an incidental act of beneficence that is legally insufficient to establish that Midwest
       ‘exclusively’ uses the Marshak Pavilion for charitable purposes.”
¶ 28       We conclude that the Department of Revenue did not clearly err when it found that
       Midwest failed to meet its burden to demonstrate by clear and convincing evidence that its
       hospice pavilion was used exclusively for charitable purposes in 2013. Midwest maintains that
       the hospice care pavilion “provided massive community benefits, raised large sums of
       charitable contributions, and is indisputably run as a non-profit.” However, the evidence
       introduced at the administrative hearing showed that almost none of Midwest’s revenue comes
       from charitable contributions, and almost none of the revenue Midwest generated was
       expended on providing charitable services.
¶ 29       Instead, Midwest generates revenue almost exclusively by performing services to patients
       for pay. The revenue that Midwest generates gives it the opportunity to offer more services and
       do more good deeds. Midwest made out the case that it is a noble institution. But just because
       an institution is a nonprofit and performs good deeds does not mean that the institution is using
       its real property exclusively for charitable purposes as that term is used in the Illinois
       Constitution.
¶ 30       Midwest argues that the ALJ’s analysis was flawed in that it focused so heavily on the
       finding that, even if Midwest provided $157,000 in charitable care in 2013, its charitable
       expenditures were still less than 1% of the net services revenue of $30 million that it generated.
       Midwest argues that we should reject a quantitative test for determining the charitable use of
       property. See 35 ILCS 200/15-86(a)(1) (West 2016). The quantitative analysis employed by
       the ALJ was just one part of his inquiry into whether the property was being used for a
       charitable purpose. It is true that the use of revenue should not be the sole focus; “[t]he critical
       issue is the use to which the property itself is devoted.” Provena, 236 Ill. 2d at 403. The way
       the revenue is used, however, is significant in informing about the way the property itself is
       being used.
¶ 31       Just because an institution offering medical services is willing to provide charitable care, it
       does not mean that the institution’s exclusive purpose was, in fact, to provide charity in a given
       year. The ALJ observed that the evidence introduced by Midwest did not show that it was
       primarily devoted to dispensing charity at its hospice care pavilion. In fact, the correspondence
       between Midwest and its patients regarding the small amount of fees that Midwest did agree to
       waive in 2013 showed that it ordinarily expects to be fully compensated for its services. There
       was nothing identified at the administrative hearing that could suggest that the hospice care
       pavilion was being run primarily as a gift to the public. See Provena Covenant Medical Center
       v. Department of Revenue, 384 Ill. App. 3d 734, 744 (2008). Even the fact that Midwest used
       some of its revenue for providing gratuitous services does not mean that the property was being
       used exclusively or primarily for such a purpose in 2013. See People ex rel. Nordlund v.
       Association of the Winnebago Home for the Aged, 40 Ill. 2d 91, 102 (1968).
¶ 32       The evidence in this case showed that Midwest almost exclusively served people that did
       not need charitable care. Midwest points out that the majority of the prospective patients for
       hospice care are people of advanced age that will have some type of insurance or government
       program assistance to help pay for their care. Midwest contends that it should not be deemed to
       be any less charitable on the basis that most of its patients can pay in some form. This
       observation is well taken, but it does not advance Midwest’s position that it is using the
       hospice care pavilion exclusively for charitable purposes. See Eden, 213 Ill. 2d at 294; Alivio

                                                    -7-
       Medical Center v. Department of Revenue, 299 Ill. App. 3d 647, 651 (1998). The Department
       of Revenue is not required to find that an entity that receives the maximum amount that
       Medicare or Medicaid will pay for its services is serving the public altruistically such that it is
       entitled to pay no property taxes. There is nothing wrong with Midwest being able to receive
       payment for its services. The fact that most of its patients can pay just puts Midwest in line
       with other medical service businesses—purveyors of medical services for remuneration.
¶ 33       Midwest relies heavily on the fact that the palliative care center was determined to be tax
       exempt as supportive of its position that the hospice care pavilion should be tax exempt too.
       Midwest argues that the Department of Revenue’s decision is inconsistent and therefore
       cannot withstand review. Midwest points to the fact that the hospice care pavilion operates
       under the same operational and financial policies as the palliative care center. According to
       Midwest, the two divisions are essentially operated as one enterprise. The hospice care
       pavilion, like its palliative care center, accepts patients on a nondiscriminatory basis. It has the
       same intake procedures and the same mission. It has the same patient population. It even shares
       the same property identification number as the tax-exempt palliative care center. Midwest
       argues that there is no reason for treating the two divisions differently for purposes of property
       taxes.
¶ 34       But Midwest also acknowledges that the two divisions are, in fact, separate. They can be
       treated differently for tax purposes, as each entity seeking a tax exemption must carry its
       burden to demonstrate its entitlement to an exemption. See Provena, 236 Ill. 2d at 388
       (plaintiff was required to demonstrate an exclusive charitable use of the Provena Covenant
       Medical Center complex itself). While the Department of Revenue entered into a settlement
       agreement with the palliative care center, stipulating to its charitable status, there was nothing
       binding the Department of Revenue to treat the hospice care pavilion in the same manner. In
       fact, in the 2008 settlement agreement between Midwest and the Department of Revenue
       regarding the palliative care center’s tax status, the parties agreed that “Midwest is not
       precluded from seeking exemption for the Marshak Family Hospice Pavilion in subsequent
       years.” They also agreed that the stipulation as to the palliative care center’s charitable status
       “shall not be used as evidence of charitable status or relied upon in any manner to prove
       charitable status in any other proceedings for subsequent tax periods.” It is clear that the
       Department of Revenue, as was its prerogative, did not give much weight to the tax status of
       the palliative care center when deciding whether the separate division, the hospice care
       pavilion, qualified for a tax exemption. See id. at 388-89.
¶ 35       Although seemingly not raised before the Department of Revenue during the
       administrative hearing, Midwest argued in a posthearing brief and argues here that the hospice
       care pavilion might qualify for a charitable tax exemption on the basis that it is an extension of
       the tax-exempt palliative care center. We have previously found that certain entities separate
       but associated with a tax-exempt entity may enjoy the tax-exempt status of the other as a result
       of being “reasonably necessary” to carrying out the associated entity’s charitable purpose.
       Separate entities like a parking lot (Northwestern Memorial Foundation v. Johnson, 141 Ill.
       App. 3d 309, 313 (1986)), a daycare center (Memorial Child Care v. Department of Revenue,
       238 Ill. App. 3d 985, 986 (1992)), or even a vacant lot (Norwegian American Hospital, Inc. v.
       Department of Revenue, 210 Ill. App. 3d 318, 322 (1991)) might meet the criteria for a
       charitable use property tax exemption when they are reasonably necessary to further an
       associated entity’s charitable mission.


                                                    -8-
¶ 36       In denying the relief requested in the post-hearing brief, the ALJ found that the “reasonably
       necessary” argument was insufficiently developed and that “[t]here was little evidence at the
       hearing as to what activities occur in the Care Center and there was even less evidence offered
       as to how the activities in the [hospice care pavilion] are reasonably necessary to fulfill the
       Care Center’s mission.” Here, Midwest argues that its pavilion has a stronger case for a tax
       exemption than a parking lot or a daycare center because the hospice care pavilion is attached
       to the palliative care center, actually provides charitable care itself, and, thus, is “reasonably
       necessary to execute the mission of the tax-exempt Palliative Care Center.”
¶ 37       Midwest failed to meet its burden to demonstrate that the hospice care pavilion is
       reasonably necessary for carrying out the mission of the palliative care center. All along,
       Midwest has urged the Department of Revenue to find that the hospice care center is used for
       charitable purposes in its own right. While Midwest produced evidence tending to show that
       the hospice care pavilion was helpful in carrying out Midwest’s overall mission, it never
       proved that the hospice care center was reasonably necessary for such a purpose in 2013.
       Midwest also agreed that it would not use the stipulated 2008 tax-exempt status of the
       palliative care center in its effort to seek further tax exemptions. It cannot now seek to
       piggyback an exemption for the hospice care pavilion onto its exemption for the palliative care
       center after it failed to meet its burden for an exemption for the hospice care pavilion in its own
       right.
¶ 38       The ALJ concluded that Midwest is run more as a business than a charity. It does good
       deeds for its patients and the community, to be sure, but it is paid for its services and is run as a
       business nonetheless. The evidence showed that in 2013, its services were rendered almost
       exclusively to paying customers. There was indeed evidentiary support for the ALJ’s
       determination that “Midwest’s charity on the property represents an incidental act of
       beneficence that is legally insufficient to establish that Midwest ‘exclusively’ uses the
       Marshak Pavilion for charitable purposes.” And that rather than its exclusive purpose being to
       dispense charity, “Midwest’s primary purpose is providing hospice and palliative care to
       patients who can pay for the care or who have insurance or access to government sources for
       payment.”
¶ 39       The Department of Revenue did not clearly err by finding that Midwest failed to meet its
       burden of proof of showing by clear and convincing evidence that the hospice care pavilion
       was used for exclusively charitable purposes in 2013. Finding no clear error, we affirm the
       judgment of the circuit court and affirm the decision of the Department of Revenue denying
       Midwest’s application for a property tax exemption for the Marshak Family Hospice Pavilion.

¶ 40                                        III. CONCLUSION
¶ 41       Accordingly, we affirm.

¶ 42       Circuit court judgment affirmed. Department of Revenue determination affirmed.




                                                     -9-